Suspension of Action by the Office
This reissue application seeks to correct US Patent 9,694,287 which was subject to the Final Written Decision in PGR2018-00060.  This Decision found all claims of the patent (1–24) to be unpatentable and the PGR Certificate issued 6/23/2021 has canceled all of the original patent claims.  As such, a Show Cause Order will be mailed notifying patent owner that they are precluded from going forward on this reissue until a 1.182 petition is granted. 
Accordingly, prosecution in this application is suspended until the Show Cause Order is mailed and until such a petition is granted.  See 37 CFR 1.013(e).

/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992